Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there should be a lead line extending from reference numeral “20” in Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20 and 25 are objected to because of the following informalities:  Claims 20 and 25 should end in a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is rendered indefinite by the limitation “the medicament delivery device comprises a first part attached to a second part” since it is unclear if the first part and the second part are the same as that defined in line7 of claim 15, or different parts. Since it appears that the first and second parts are the same, Examiner suggests replacing the limitation with “wherein the first part and the second part of the medicament delivery device are attached to one another”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which The subject matter of claims 17 and 21 appear to be defining subject matter (the receiving compartment and the separation tool being movable relative to one another) that was previously defined in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 23-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vumbaca (US 5,277,312).
Regarding claim 15, Vumbaca discloses a waste container (10 – See Fig. 2) capable of being used for medicament delivery devices, which waste container comprises a first waste compartment (21), a second waste compartment (22),  a receiving compartment (at 15) capable of accommodating a medicament delivery device inserted into the waste container, a separation tool (at 18) capable of separating a first part from a second part of a medicament delivery device, accommodated in the receiving compartment, such that a first part is capable of being stored in the first waste compartment and a second part is capable of being stored in the second waste compartment. If the container of Vumbaca is used with a medicament delivery device having a first part and a second part, the edge portion of element 18 is capable of being used to separate the first part from the second part, and the for medicament delivery devices”, “for accommodating a medicament delivery device inserted into the waste container” and “arranged to separate a first part from a second part”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the medicament delivery devices are not positively recited in the claim, the waste container of the prior art must only be capable of being used with medicament delivery devices in the manner recited in the claims. The waste container of Vumbaca is fully capable of being used with medicament delivery devices in the manner claimed.
Regarding claim 23, Vumbaca discloses the separation tool comprises a cutting tool (the free edge portion of 18 is fully capable of being used to cut an object).
Regarding claim 24, Vumbaca discloses the separation tool comprises a wedge-like member (the free edge portion of 18 has a wedge-like shape).
Regarding claim 25, Vumbaca discloses the waste container further comprises a removable lid assembly (lid 13 is shown in Fig. 2 in its removed state).
Regarding claim 26, Vumbaca discloses the receiving compartment and the separation tool are comprised in the lid assembly when the lid is in its closed state overlying the container body.
Regarding claim 27, Vumbaca is capable of being used with a medicament delivery device comprising a first part attached to a second part, which first part and second part are separable from each other by disposal of the medicament delivery device in the waste container.

Regarding claims 29 and 31, Vumbaca is capable of being used with a medicament delivery device wherein the first part and the second part are attached to each other by a separable member (e.g. a snap-fir or friction-fit member).
Regarding claims 32-33, Vumbaca is capable of being used with a medicament delivery device wherein the first part comprises a medicament delivery member and a medicament container, and wherein the second part comprises an electronics unit.

Claims 15-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janocik et al. (US 5,193,678).
Regarding claim 15, Janocik discloses a waste container (10 – See Fig. 2) capable of being used for medicament delivery devices, which waste container comprises a first waste compartment (at 94), a second waste compartment (compartment between 24 and 62),  a receiving compartment (compartment within 70) capable of accommodating a medicament delivery device inserted into the waste container, a separation tool (168) capable of separating a first part from a second part of a medicament delivery device, accommodated in the receiving compartment, such that a first part is capable of being stored in the first waste compartment and a second part is capable of being stored in the second waste compartment. If the container of Janocik is used with a medicament delivery device having a first part and a second part, element 168 is capable of being used to separate the first part from the second part, and the first and second parts can be placed within the first and second waste compartments, respectively. Regarding the intended use of the claimed invention “for medicament delivery devices”, “for accommodating a medicament delivery device inserted into the waste container” arranged to separate a first part from a second part”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the medicament delivery devices are not positively recited in the claim, the waste container of the prior art must only be capable of being used with medicament delivery devices in the manner recited in the claims. The waste container of Janocik is fully capable of being used with medicament delivery devices in the manner claimed.
Regarding claim 16, Janocik discloses the receiving compartment and the separation tool are movable in relation to each other such that interaction between the separation tool and the medicament delivery device received in the receiving compartment separate the first part from the second part.
Regarding claim 17, Janocik discloses the receiving compartment is movable relative to the separation tool.
Regarding claim 18, Janocik discloses the separation tool is fixed in relation to the waste container.
Regarding claim 19, Janocik discloses movement of the receiving compartment towards the separation tool moves the medicament delivery device, accommodated in the receiving compartment, towards the separation tool.
Regarding claim 20, Janocik discloses the receiving compartment is fixed vertically relative to waste container.
Regarding claim 21, Janocik discloses the separation tool is movable relative receiving compartment when element 70 Is pulled outward.

Regarding claim 23, Janocik discloses the separation tool comprises a cutting tool.
Regarding claim 24, Janocik discloses the separation tool comprises a wedge-like member (the cutting edge is shaped like a wedge).
Regarding claim 25, Janocik discloses the waste container further comprises a removable lid assembly (shown in Fig. 4).
Regarding claim 26, Janocik discloses the receiving compartment and the separation tool are comprised in the lid assembly.
Regarding claim 27, Janocik is capable of being used with a medicament delivery device comprising a first part attached to a second part, which first part and second part are separable from each other by disposal of the medicament delivery device in the waste container.
Regarding claims 28 and 30, Janocik is capable of being used with a medicament delivery device wherein the first part and the second part are attached to each other by a breakable member (e.g. a label).
Regarding claims 29 and 31, Janocik is capable of being used with a medicament delivery device wherein the first part and the second part are attached to each other by a separable member (e.g. a snap-fir or friction-fit member).
Regarding claims 32-33, Janocik is capable of being used with a medicament delivery device wherein the first part comprises a medicament delivery member and a medicament container, and wherein the second part comprises an electronics unit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Numbers 5603404, 6247592, 10086416, 6253916, 5409112 and 4553687 disclose similar waste containers for medicament delivery devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735